Citation Nr: 1542029	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in November 2011.  A transcript of that hearing has been associated with the claims file.  

In a March 2012 decision the Board denied entitlement to service connection for bilateral hearing loss and tinnitus, as well as remanded the issue of entitlement to an initial compensable disability rating for hemorrhoids.  

In a November 2012 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issue of entitlement to service connection for tinnitus for readjudication.  The denial of service connection for hearing loss was affirmed.  

In August 2013 decision, the Board granted the issue of service connection for tinnitus and remanded the issue of entitlement to an initial compensable disability rating for hemorrhoids.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's hemorrhoids are productive of mild or moderate external hemorrhoids, with no objective evidence of large, thrombotic or irreducible hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding, or secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7336 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a January 2007 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations and statements and testimony from the Veteran and his representative.  

The May 2007 and April 2012 VA examinations are adequate for adjudication purposes, as the VA examiners reviewed the Veteran's medical history, documented his current medical condition, and rendered an appropriate diagnoses and findings consistent with the remainder of the evidence of record and with evidentiary support.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in November 2011.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in March 2012 and August 2013 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  Id. at 126.

After a careful review of the evidence of record, the Board finds that the Veteran's hemorrhoid disability does not warrant a compensable disability rating under DC 7336.  

The Veteran's hemorrhoids are rated under DC 7336, which provides ratings for external and internal hemorrhoids.  For mild or moderate hemorrhoids, a noncompensable rating is assigned.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336.

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the May 2007 and April 2012 VA examinations, demonstrates the Veteran's hemorrhoids are productive of mild or moderate external hemorrhoids, with no objective evidence of large, thrombotic or irreducible hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding, or secondary anemia or fissures.  The May 2007 and April 2012 VA examiners found the Veteran's hemorrhoids were mild or moderate in severity.  VA outpatient treatment reports from August 2004 to August 2013 reflect that the Veteran was treated for and diagnosed with hemorrhoids and VA outpatient treatment reports from June 2010, April 2010 and May 2010 specifically note a history of mild to moderate internal hemorrhoids.  Likewise, a February 2006 private colonoscopy report reflects findings of moderate internal hemorrhoids and a private February 2009 private treatment report noted small to moderate internal hemorrhoids.  While an October 2006 VA outpatient treatment report noted the Veteran's anemia had improved, the medical record does not indicate such anemia was secondary to persistent bleeding of hemorrhoids, which was also not included as either a complaint or finding in any of the medical evidence of record.  

In addition, the Veteran's Travel Board hearing testimony reflects he reported symptoms of pain and discomfort from sitting, itching, swelling, fecal leakage and bleeding two to three times a month and he specified he was not diagnosed with anemia but did have a low iron count.  See November 2011 Travel Board hearing testimony.  In a subsequent February 2014 statement the Veteran reported that he had bleeding every six months.  Also, in an earlier June 2008 statement, the Veteran only reported having occasional pain, itching and bleeding with his hemorrhoids.  Both the Veteran's testimony and lay statements indicate bleeding, however, these do not reflect reports of persistent bleeding with secondary anemia, and such has not been demonstrated by the objective medical evidence of record.  Additionally, in his July 2008 VA Form 9, the Veteran reported also having large, thrombotic hemorrhoids, however the medical evidence of record has continually characterized the Veteran's hemorrhoids as small, mild and, at worst, moderate.  

As such the Board finds that the Veteran's hemorrhoids do not warrant a compensable disability rating under DC 7336 as the evidence of record does not reflect any findings of hemorrhoids that are either:  (1) large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences; or (2) with persistent bleeding and with secondary anemia, or with fissures.  

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected hemorrhoids and, in part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his hemorrhoids; however, as some of his reported symptoms pertaining to bleeding are internally inconsistent, as noted above, and his reports regarding the presence of large, thrombotic hemorrhoids are inconsistent with the medical evidence, the Board does not find these particular statements of symptoms credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where his statements have not been found credible and where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial compensable disability rating for hemorrhoids at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's hemorrhoids are adequately contemplated by the schedular criteria set forth in DC 7336.  38 C.F.R. § 4.114.  The rating criteria also provide for greater impairment of this disability as well, including: large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences; and hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Id.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected hemorrhoids.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial compensable disability rating for hemorrhoids is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


